     Case 2:21-cr-00214-MCS Document 42 Filed 05/27/21 Page 1 of 3 Page ID #:355



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER B. SCHWAB (Cal. Bar No. 283421)
4    DAVID H. CHAO (Cal. Bar. No. 273953)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-1259/4586
          Facsimile: (213) 894-0141
8         E-mail:    alexander.schwab@usdoj.gov
                     david.chao@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT
12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,               No. CR 21-214-MCS

14             Plaintiff,                    JOINT REPORT REGARDING DISCOVERY

15                   v.                      Trial Date:      June 29, 2021
                                             Trial Time:      8:30 a.m.
16   ZACHARY JOSEPH HORWITZ,                 Location:        Courtroom of the
        aka “Zach Avery,”                                     Hon. Mark C. Scarsi
17
               Defendant.
18

19
          Plaintiff United States of America, by and through its counsel
20
     of record, the Acting United States Attorney for the Central District
21
     of California and Assistant United States Attorneys (“AUSA”)
22
     Alexander Schwab and David H. Chao, and defendant ZACHARY JOSEPH
23
     HORWITZ (“defendant”), through his counsel of record, Anthony Pacheco
24
     and Ryan Hedges, hereby respectfully submit this Joint Report as
25
     required by the Court’s Initial Standing Order for Criminal Cases
26
     Assigned to Judge Mark C. Scarsi (the “Court’s Order”).           The parties
27
     report the following:
28
     Case 2:21-cr-00214-MCS Document 42 Filed 05/27/21 Page 2 of 3 Page ID #:356



1         1.     On May 26, 2021, counsel for both parties conferred

2    telephonically to discuss the Court’s Order and this Joint Report.

3         2.     Status of Discovery:    The government made its initial

4    production of discovery on May 20, 2021.        The Court entered a

5    stipulated protective order on May 26, 2021, and the government

6    anticipates making a production of materials subject to the

7    protective order on or before May 28, 2021.         The government will

8    continue to produce discovery consistent with its obligations as it

9    becomes available, such as additional information from witnesses
10   and/or the search of digital devices seized on April 6, 2021 pursuant
11   to a search warrant.
12        3.     Discovery Disputes:    At this time, there are no contested
13   matters as to the discovery produced thus far.         Both parties reserve
14   the right to raise any disputes and/or request additional discovery
15   under the Federal Rules of Criminal Procedure, relevant statutes, and
16   case law.
17        4.     Anticipated Motions:    The defense anticipates that it will
18   file motions, but needs time to review discovery before it can

19   formulate the bases for the motions.       Both parties reserve the right

20   to file motions in accordance with the applicable Federal Rules of

21   Criminal Procedure and local rules.

22   //

23   //
24
     //
25

26

27

28
     Case 2:21-cr-00214-MCS Document 42 Filed 05/27/21 Page 3 of 3 Page ID #:357



1         5.    Trial date:    At this time, the parties do not expect to

2    proceed to trial on the current trial date of June 29, 2021.           The

3    parties intend to file a stipulation and proposed order to continue

4    the trial pursuant to the Speedy Trial Act.

5         6.    Trial length:    At this time, the parties anticipate that

6    trial in this matter will take approximately three court weeks.

7    Dated: May 27, 2021                  Respectfully submitted,

8                                         TRACY L. WILKISON
                                          Acting United States Attorney
9
                                          BRANDON D. FOX
10                                        Assistant United States Attorney
                                          Chief, Criminal Division
11

12                                         /s/
                                          ALEXANDER B. SCHWAB
13                                        DAVID H. CHAO
                                          Assistant United States Attorneys
14
                                          Attorneys for Plaintiff
15                                        UNITED STATES OF AMERICA

16
     Dated: May 27, 2021                   /s/ per e-mail authorization
17                                        ANTHONY PACHECO
                                          RYAN HEDGES
18
                                          Attorney for Defendant
19                                        ZACHARY JOSEPH HORWITZ

20

21

22

23

24

25

26

27

28
